 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 UNICOLORS, INC.,                                     Case No. 2:19-cv-06223-ODW-MAA
12                      Plaintiff,                      [PROPOSED] STIPULATED
                                                        PROTECTIVE ORDER
13            vs.
                                                        The Hon. Maria A. Audero
14 One Step Up, Ltd., et al.,
15                      Defendants.
16
17 1.         A.        PURPOSES AND LIMITATIONS
18            Discovery in this action is likely to involve production of confidential,
19 proprietary, or private information for which special protection from public
20 disclosure and from use for any purpose other than prosecuting this litigation may
21 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22 enter the following Stipulated Protective Order. The parties acknowledge that this
23 Order does not confer blanket protections on all disclosures or responses to
24 discovery and that the protection it affords from public disclosure and use extends
25 only to the limited information or items that are entitled to confidential treatment
26 under the applicable legal principles. The parties further acknowledge, as set forth in
27 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
28 file confidential information under seal; Civil Local Rule 79-5 sets forth the
     4430509.1 26753-83005
                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 procedures that must be followed and the standards that will be applied when a party
 2 seeks permission from the court to file material under seal.
 3            B.        GOOD CAUSE STATEMENT
 4            This action is likely to involve trade secrets, customer and pricing lists and
 5 other valuable research, development, commercial, financial, technical and/or
 6 proprietary information for which special protection from public disclosure and
 7 from use for any purpose other than prosecution of this action is warranted. Such
 8 confidential and proprietary materials and information consist of, among other
 9 things, confidential business or financial information, information regarding
10 purchase and sale prices of fabric or garments by suppliers, manufacturers,
11 importers, distributors or fashion retailers, information regarding business
12 practices, information regarding the creation, purchase or sale of graphics used on
13 textiles and garments,, or other confidential research, development, or commercial
14 information (including information implicating privacy rights of third parties),
15 information otherwise generally unavailable to the public, or which may be
16 privileged or otherwise protected from disclosure under state or federal statutes,
17 court rules, case decisions, or common law.
18            Moreover, there is good cause for a two-tiered or attorneys-eyes-only
19 designation inclusion in this protective order as certain of the Parties are suppliers,
20 customers and/or competitors of one another and discovery may include sourcing
21 information, wholesale prices, product mark-up, overhead, customers, vendors,
22 manufacturing and other sourcing information and confidential and non-public
23 financial and business information that the parties would reasonably protect from
24 customers and/or competitors.
25            Accordingly, to expedite the flow of information, to facilitate the prompt
26 resolution of disputes over confidentiality of discovery materials, to adequately
27 protect information the parties are entitled to keep confidential, to ensure that the
28 parties are permitted reasonable necessary uses of such material in preparation for
     4430509.1 26753-83005
                                                   2
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 and in the conduct of trial, to address their handling at the end of the litigation,
 2 and serve the ends of justice, a protective order for such information is justified in
 3 this matter. It is the intent of the parties that information will not be designated
 4 as confidential for tactical reasons and that nothing be so designated without a
 5 good faith belief that it has been maintained in a confidential, non-public manner,
 6 and there is good cause why it should not be part of the public record of this case.
 7            The parties acknowledge that this Stipulated Protective Order does not
 8 confer blanket protections on all disclosures or responses to discovery and that the
 9 protection it affords from public disclosure and use extends only to the limited
10 information or items that are entitled to confidential treatment under the
11 applicable legal principles. Nothing herein shall prevent any Party from
12 withholding or redacting any documents and/or information that the Party deems
13 privileged, irrelevant, or otherwise objectionable.
14            Nothing in this Stipulated Protective Order shall be deemed in any way to
15 restrict the use of documents or information which are lawfully obtained or
16 publicly available to a party independently of discovery in this Action, whether or
17 not the same material has been obtained during the course of discovery in the
18 Action and whether or not such documents or information have been designated
19 hereunder. However, in the event of a dispute regarding such independent
20 acquisition, a party wishing to use any independently acquired documents or
21 information shall bear the burden of proving independent acquisition.
22 2.         DEFINITIONS
23            2.1       Action: [this pending federal law suit].
24            2.2       Challenging Party: a Party or Non-Party that challenges the designation
25 of information or items under this Order.
26            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
27 how it is generated, stored or maintained) or tangible things that qualify for
28 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
     4430509.1 26753-83005
                                                      3
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 the Good Cause Statement.
 2            2.4       HIGHLY CONFIDENTIAL”—ATTORNEYS’ EYES ONLY”
 3 Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
 4 the disclosure of which to another Party or Non-Party would create a substantial risk
 5 of serious harm that could not be avoided by less restrictive means.
 6            2.5       Consultant: A person, including non-party expert and/or consultant,
 7 retained or employed by Counsel to assist in the preparation of the case, to the
 8 extent that they are reasonably necessary to render professional services in this
 9 Action, and subject to the disclosure means requirements within this Stipulated
10 Protective Order.
11            2.6       Counsel: Outside Counsel of Record and House Counsel (as well as
12 their support staff).
13            2.7       Designating Party: a Party or Non-Party that designates information or
14 items that it produces in disclosures or in responses to discovery as
15 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
16 ONLY.”
17            2.8       Disclosure or Discovery Material: all items or information, regardless
18 of the medium or manner in which it is generated, stored, or maintained (including,
19 among other things, testimony, transcripts, and tangible things), that are produced or
20 generated in disclosures or responses to discovery in this matter.
21            2.9       Expert: a person with specialized knowledge or experience in a matter
22 pertinent to the litigation who has been retained by a Party or its counsel to serve as
23 an expert witness or as a consultant in this Action.
24            2.10 House Counsel: attorneys who are employees of a party to this Action.
25 House Counsel does not include Outside Counsel of Record or any other outside
26 counsel.
27            2.11 Non-Party: any natural person, partnership, corporation, association, or
28 other legal entity not named as a Party to this action.
     4430509.1 26753-83005
                                                     4
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1            2.12 Outside Counsel of Record: attorneys who are not employees of a
 2 party to this Action but are retained to represent or advise a party to this Action and
 3 have appeared in this Action on behalf of that party or are affiliated with a law firm
 4 which has appeared on behalf of that party, and includes support staff.
 5            2.13 Party: any party to this Action, including all of its officers, directors,
 6 employees, consultants, retained experts, and Outside Counsel of Record (and their
 7 support staffs).
 8            2.14 Producing Party: a Party or Non-Party that produces Disclosure or
 9 Discovery Material in this Action.
10            2.15 Professional Vendors: persons or entities that provide litigation
11 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12 demonstrations, and organizing, storing, or retrieving data in any form or medium)
13 and their employees and subcontractors.
14            2.16 Protected Material: any Disclosure or Discovery Material that is
15 designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
16 ATTORNEYS’ EYES ONLY.”
17            2.17 Receiving Party: a Party that receives Disclosure or Discovery
18 Material from a Producing Party.
19 3.         SCOPE
20            The protections conferred by this Stipulation and Order cover not only
21 Protected Material (as defined above), but also (1) any information copied or
22 extracted from Protected Material; (2) all copies, excerpts, summaries, or
23 compilations of Protected Material; and (3) any testimony, conversations, or
24 presentations by Parties or their Counsel that might reveal Protected Material.
25            Any use of Protected Material at trial shall be governed by the orders of the
26 trial judge. This Order does not govern the use of Protected Material at trial.
27
28
     4430509.1 26753-83005
                                                   5
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 4.         DURATION
 2            Even after final disposition of this litigation, the confidentiality obligations
 3 imposed by this Order shall remain in effect until a Designating Party agrees
 4 otherwise in writing or a court order otherwise directs. Final disposition shall be
 5 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 6 with or without prejudice; and (2) final judgment herein after the completion and
 7 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8 including the time limits for filing any motions or applications for extension of time
 9 pursuant to applicable law.
10            The use of Designated Materials at depositions or trial does not void the
11 documents’ status as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
12 ATTORNEYS’ EYES ONLY” material or void the restrictions on the use of the
13 Designated Materials. Upon request of a party, the parties shall meet and confer
14 concerning the use and protection of Designated Material in open court at any
15 hearing.
16            At deposition, the party using Designated Material must request that the
17 portion of the proceeding where use of the Designated Material is made be
18 conducted so as to exclude persons not qualified to receive such Designated
19 Material.
20            Prior to the pretrial conference, the parties shall meet and confer concerning
21 appropriate methods for dealing with Designated Material at trial.
22 5.         DESIGNATING PROTECTED MATERIAL
23            Exercise of Restraint and Care in Designating Material for Protection. Each
24 Party or Non-Party that designates information or items for protection under this
25 Order must take care to limit any such designation to specific material that qualifies
26 under the appropriate standards. The Designating Party must designate for
27 protection only those parts of material, documents, items, or oral or written
28 communications that qualify so that other portions of the material, documents items,
     4430509.1 26753-83005
                                                    6
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 or communications for which protection is not warranted are not swept unjustifiably
 2 within the ambit of this Order.
 3            If it comes to a Designating Party’s attention that information or items that it
 4 designated for protection do not qualify for protection, that Designating Party must
 5 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6            5.1       Manner and Timing of Designations. Except as otherwise provided in
 7 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9 under this Order must be clearly so designated before the material is disclosed or
10 produced.
11            Designation in conformity with this Order requires:
12            (a)       for information in documentary form (e.g., paper or electronic
13 documents, but excluding transcripts of depositions or other pretrial or trial
14 proceedings), that the Producing Party affix at a minimum, the legend
15 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES
16 ONLY, to each page that contains protected material. If only a portion or portions of
17 the material on a page qualifies for protection, the Producing Party also must clearly
18 identify the protected portion(s) (e.g., by making appropriate markings in the
19 margins).
20            A Party or Non-Party that makes original documents available for inspection
21 need not designate them for protection until after the inspecting Party has indicated
22 which documents it would like copied and produced. During the inspection and
23 before the designation, all of the material made available for inspection shall be
24 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
25 documents it wants copied and produced, the Producing Party must determine which
26 documents, or portions thereof, qualify for protection under this Order. Then, before
27 producing the specified documents, the Producing Party must affix the legend
28 “CONFIDENTIAL or “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES
     4430509.1 26753-83005
                                                     7
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 ONLY” to each page that contains Protected Material. If only a portion or portions
 2 of the material on a page qualifies for protection, the Producing Party also must
 3 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 4 margins).
 5            (b)       for testimony given in depositions that the Designating Party identify
 6 the Disclosure or Discovery Material on the record, before the close of the
 7 deposition all protected testimony.
 8            (c)       for information produced in some form other than documentary and for
 9 any other tangible items, that the Producing Party affix in a prominent place on the
10 exterior of the container or containers in which the information is stored the legend
11 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL–ATTORNEYS’ EYES
12 ONLY If only a portion or portions of the information warrants protection, the
13 Producing Party, to the extent practicable, shall identify the protected portion(s).
14            5.2       Inadvertent Failures to Designate. If corrected, an inadvertent failure to
15 designate qualified information or items does not, standing alone, waive the
16 Designating Party’s right to secure protection under this Order for such material.
17 Upon correction of a designation, the Receiving Party must make reasonable efforts
18 to assure that the material is treated in accordance with the provisions of this Order.
19            5.3       Within five (5) business days of receipt of the substitute copies, the
20 receiving party shall return the previously unmarked or mismarked items and all
21 copies thereof.
22            5.4       Copies. All complete or partial copies of a document that disclose
23 Designated Materials shall be subject to the terms of this Stipulated Protective Order
24            5.5       Unless and until otherwise ordered by the Court or agreed to in writing
25 by the parties, all Designated Materials designated under this Stipulated Protective
26 Order shall be used by the parties and persons receiving such Designated Materials
27 solely for conducting the above-captioned litigation and any appellate proceeding
28 relating thereto. Designated Material shall not be used by any party or person
     4430509.1 26753-83005
                                                      8
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 receiving them for any business or any other purpose. No party or person shall
 2 disclose Designated Material to any other party or person not entitled to receive
 3 such Designated Material under the specific terms of this Stipulated Protective
 4 Order. For purposes of this Stipulated Protective Order, “disclose” or “disclosed”
 5 means to show, furnish, reveal or provide, indirectly or directly, any portion of the
 6 Designated Material or its contents, orally or in writing, including the original or
 7 any copy of the Designated Material.
 8 6.         CHALLENGING CONFIDENTIAL DESIGNATIONS
 9            6.1       Timing of Challenges. Any Party or Non-Party may challenge a
10 designation of confidentiality at any time that is consistent with the Court’s
11 Scheduling Order.
12            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
13 resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
14 et seq.
15            6.3       The burden of persuasion in any such challenge proceeding shall be on
16 the Designating Party. Frivolous challenges, and those made for an improper
17 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18 parties) may expose the Challenging Party to sanctions. Unless the Designating
19 Party has waived or withdrawn the confidentiality designation, all parties shall
20 continue to afford the material in question the level of protection to which it is
21 entitled under the Producing Party’s designation until the Court rules on the
22 challenge.
23 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
24            7.1       Basic Principles. A Receiving Party may use Protected Material that is
25 disclosed or produced by another Party or by a Non-Party in connection with this
26 Action only for prosecuting, defending, or attempting to settle this Action. Such
27 Protected Material may be disclosed only to the categories of persons and under the
28 conditions described in this Order. When the Action has been terminated, a
     4430509.1 26753-83005
                                                     9
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 Receiving Party must comply with the provisions of section 13 below (FINAL
 2 DISPOSITION).
 3            Protected Material must be stored and maintained by a Receiving Party at a
 4 location and in a secure manner that ensures that access is limited to the persons
 5 authorized under this Order.
 6            7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7 otherwise ordered by the court or permitted in writing by the Designating Party, a
 8 Receiving Party may disclose any information or item designated
 9 “CONFIDENTIAL” only to:
10            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as well
11 as employees of said Outside Counsel of Record to whom it is reasonably necessary
12 to disclose the information for this Action;
13            (b)       the officers, directors, and employees (including House Counsel) of the
14 Receiving Party to whom disclosure is reasonably necessary for this Action;
15            (c)       Experts (as defined in this Order) of the Receiving Party to whom
16 disclosure is reasonably necessary for this Action and who have signed the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18            (d)       the court and its personnel;
19            (e)       court reporters and their staff;
20            (f)       professional jury or trial consultants, mock jurors, and Professional
21 Vendors to whom disclosure is reasonably necessary for this Action and who have
22 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23            (g)       during their depositions, witnesses ,and attorneys for witnesses, in the
24 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
25 requests that the witness sign the form attached as Exhibit A hereto; and (2) they
26 will not be permitted to keep any confidential information unless they sign the
27 “Acknowledgment and Agreement to Be Bound” (Exhibit A), and the Designating
28 Party authorizes same or if ordered by the court. Pages of transcribed deposition
     4430509.1 26753-83005
                                                       10
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 testimony or exhibits to depositions that reveal Protected Material may be separately
 2 bound by the court reporter and may not be disclosed to anyone except as permitted
 3 under this Stipulated Protective Order; and
 4            (h)       any mediator or settlement officer, and their supporting personnel,
 5 mutually agreed upon by any of the parties engaged in settlement discussions.
 6            7.3       Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 7 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
 8 in writing by the Designating Party, a Receiving Party may disclose any information
 9 or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS EYES ONLY”
10 only to:
11            i.        The Receiving Party’s Outside Counsel of Record in this Action, as
12                      well as employees of said Outside Counsel of Record to whom it is
13                      reasonably necessary to disclose the information for this Action;
14            ii.       Experts (as defined in this Order) of the Receiving Party to whom
15                      disclosure is reasonably necessary for this Action and who have signed
16                      the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17            iii.      The Court and its personnel;
18            iv.       Court reporters and their staff;
19            v.        Professional jury or trial consultants, mock jurors, and Professional
20                      Vendors to whom disclosure is reasonably necessary for this Action
21                      and who have signed the “Acknowledgment and Agreement to Be
22                      Bound” (Exhibit A);
23            vi.       Any mediator or settlement officer, and their supporting personnel,
24                      mutually agreed upon by any of the parties engaged in settlement
25                      discussions.
26            7.4       Use of Designated Materials by Designating Party. Nothing in this
27 Stipulated Protective Order shall limit a Designating Party’s use of its own
28 information or materials, or prevent a Designating Party from disclosing its own
     4430509.1 26753-83005
                                                       11
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 information or materials to any person. Such disclosure shall not affect any
 2 designations made pursuant to the terms of this Stipulated Protective Order, so long
 3 as the disclosure is made in a manner that is reasonably calculated to maintain the
 4 confidentiality of the information.
 5 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 6 IN OTHER LITIGATION
 7            If a Party is served with a subpoena or a court order issued in other litigation
 8 that compels disclosure of any information or items designated in this Action as
 9 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
10 ONLY” that Party must:
11            (a)       promptly notify in writing the Designating Party. Such notification
12 shall include a copy of the subpoena or court order;
13            (b)       promptly notify in writing the party who caused the subpoena or order
14 to issue in the other litigation that some or all of the material covered by the
15 subpoena or order is subject to this Protective Order. Such notification shall include
16 a copy of this Stipulated Protective Order and shall object to the production of such
17 materials on the grounds of the existence of this Order; and
18            (c)       cooperate with respect to all reasonable procedures sought to be
19 pursued by the Designating Party whose Protected Material may be affected.
20            At the request of the party or non-party who produced or designated the
21 material as Confidential Material, the Receiving Party shall refuse to comply with
22 the Demand unless (a) ordered to do so by a court with jurisdiction over the
23 Receiving Party; or (b) released in writing by the party or non-party who designated
24 the material as confidential. The burden of opposing the enforcement of the
25 Demand shall fall upon the party or non-party who produced or designated the
26 material as Confidential Material. Compliance by the Receiving Party with any
27 order of a court of competent jurisdiction, directing production of any Confidential
28 Material, shall not constitute a violation of this Order.
     4430509.1 26753-83005
                                                     12
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2 PRODUCED IN THIS LITIGATION
 3            (a)       The terms of this Order are applicable to information produced by a
 4 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 5 produced by Non-Parties in connection with this litigation is protected by the
 6 remedies and relief provided by this Order. Nothing in these provisions should be
 7 construed as prohibiting a Non-Party from seeking additional protections.
 8            (b)       In the event that a Party is required, by a valid discovery request, to
 9 produce a Non-Party’s confidential information in its possession, and the Party is
10 subject to an agreement with the Non-Party not to produce the Non-Party’s
11 confidential information, then the Party shall:
12                      (1)   promptly notify in writing the Requesting Party and the Non-
13 Party that some or all of the information requested is subject to a confidentiality
14 agreement with a Non-Party;
15                      (2)   promptly provide the Non-Party with a copy of the Stipulated
16 Protective Order in this Action, the relevant discovery request(s), and a reasonably
17 specific description of the information requested; and
18            (c)       At the request of the party or non-party who produced or designated the
19 material as Confidential Material, the Receiving Party shall refuse to comply with
20 the Demand unless (a) ordered to do so by a court with jurisdiction over the
21 Receiving Party; or (b) released in writing by the party or non-party who designated
22 the material as confidential. The burden of opposing the enforcement of the
23 Demand shall fall upon the party or non-party who produced or designated the
24 material as Confidential Material. Compliance by the Receiving Party with any
25 order of a court of competent jurisdiction, directing production of any Confidential
26 Material, shall not constitute a violation of this Order.
27
28
     4430509.1 26753-83005
                                                      13
                                   [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 7 persons to whom unauthorized disclosures were made of all the terms of this Order,
 8 and (d) request such person or persons to execute the “Acknowledgment and
 9 Agreement to Be Bound” that is attached hereto as Exhibit A.
10 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11 PROTECTED MATERIAL
12            Any inadvertent production of documents containing privileged information
13 shall not be deemed to be a waiver of the attorney-client privilege, work product
14 doctrine, or any other applicable privilege or doctrines. All parties specifically
15 reserve the right to demand the return of any privileged documents that it may
16 produce inadvertently during discovery if the producing party determines that such
17 documents contain privileged information. After receiving notice of such
18 inadvertent production by the producing party, the receiving party, within five (5)
19 business days of receiving any such notice, agrees to locate and return to the
20 producing party all such inadvertently produced documents, or certify the
21 destruction thereof.
22 12.        MISCELLANEOUS
23            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
24 person to seek its modification by the Court in the future.
25            12.2 Right to Assert Other Objections. By stipulating to the entry of this
26 Protective Order no Party waives any right it otherwise would have to object to
27 disclosing or producing any information or item on any ground not addressed in this
28 Stipulated Protective Order. Similarly, no Party waives any right to object on any
     4430509.1 26753-83005
                                                  14
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 ground to use in evidence of any of the material covered by this Protective Order.
 2            12.3 Filing Protected Material. A Party that seeks to file under seal any
 3 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 4 only be filed under seal pursuant to a court order authorizing the sealing of the
 5 specific Protected Material at issue. If a Party's request to file Protected Material
 6 under seal is denied by the court, then the Receiving Party may file the information
 7 in the public record unless otherwise instructed by the court.
 8            If a filing party fails to seek to file under seal items which a party in good
 9 faith believes to have been designated as or to constitute “CONFIDENTIAL” or
10 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material, such party
11 may move the Court to file said information under seal within five (5) business days
12 of service of the original filing. Notice of such designation shall be given to all
13 parties. Nothing in this provision relieves a party of liability for damages caused by
14 failure to properly seek the filing of Designated Material under seal in accordance
15 with Local Rule 79-5.2.2. Filing the document under seal shall not bar any party
16 from unrestricted use or dissemination of those portions of the document that do not
17 contain material designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18 ATTORNEYS’ EYES ONLY.”
19            12.4 Unless the parties stipulate otherwise, evidence of the existence or
20 nonexistence of a designation under this Stipulated Protective Order shall not be
21 admissible for any purpose during any proceeding on the merits of this Action.
22            12.5 By stipulating to the entry of this Stipulated Protective Order no Party
23 waives any right it otherwise would have to object to disclosing or producing any
24 information or item on any ground not addressed in this Stipulated Protective Order.
25 Similarly, no Party waives any right to object on any ground to use in evidence any
26 of the material covered by this Stipulated Protective Order. Moreover, this
27 Stipulated Protective Order shall not preclude or limit any Party’s right to seek
28 further and additional protection against or limitation upon production of documents
     4430509.1 26753-83005
                                                   15
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 produced in response to discovery. The parties reserve their rights to object to,
 2 redact or withhold any information, including confidential, proprietary, or private
 3 information, on any other applicable grounds permitted by law, including third-party
 4 rights and relevancy.
 5 13.        FINAL DISPOSITION
 6            After the final disposition of this Action, as defined in paragraph 4, within 60
 7 days of a written request by the Designating Party, each Receiving Party must return
 8 all Protected Material to the Producing Party or destroy such material provided that no
 9 party will be required to expunge any system back-up media such as copies of any
10 computer records or files containing Protected Material which have been created
11 pursuant to automatic archiving or back-up procedures on secured central storage
12 servers and which cannot reasonably be expunged, and further provided that any
13 destruction does not destroy or affect the destroying party’s computer programs,
14 hardware, software, servers, or the like. As used in this subdivision, “all Protected
15 Material” includes all copies, abstracts, compilations, summaries, and any other
16 format reproducing or capturing any of the Protected Material. Whether the Protected
17 Material is returned or destroyed, the Receiving Party must submit a written
18 certification to the Producing Party (and, if not the same person or entity, to the
19 Designating Party) by the 60 day deadline that (1) identifies (by category, where
20 appropriate) all the Protected Material that was returned or destroyed and (2) affirms
21 that the Receiving Party has not retained any copies, abstracts, compilations,
22 summaries or any other format reproducing or capturing any of the Protected Material.
23 Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
24 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
25 correspondence, deposition and trial exhibits, expert reports, attorney work product,
26 and consultant and expert work product, even if such materials contain Protected
27 Material. Any such archival copies that contain or constitute Protected Material
28 remain subject to this Protective Order as set forth in Section 4 (DURATION).
     4430509.1 26753-83005
                                                  16
                               [PROPOSED] STIPULATED PROTECTIVE ORDER
 1 14.        Any willful violation of this Order may be punished by any and all
 2 appropriate measures including, without limitation, contempt proceedings and/or
 3 monetary sanctions.
 4
 5 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 6
 7 DATED: February 10, 2020                        DONIGER / BURROUGHS
 8
 9                                                 By: / s / Trevor W. Barrett
                                                      Scott Alan Burroughs
10
                                                      Trevor W. Barrett
11                                                    Attorneys for Plaintiff Unicolors, Inc.
12
     DATED: February 10, 2020                      FREEMAN, FREEMAN & SMILEY LLP
13
14
                                                   By:     / s / Todd M. Lander
15
                                                         Todd M. Lander
16                                                       Attorneys for Defendants One Step Up,
                                                         Ltd., Ross Stores, Inc., Walmart Inc.,
17
                                                         New Rue 21, LLC, Burlington Coat
18                                                       Factory Direct Corporation, United
19                                                       Fashions of Texas, LLC and Citi Trends,
                                                         Inc.
20
21 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23 DATED:
    ATED:                    February 11, 2020

24
25
26 Honorable
     noorable Maria A. A
                       Audero
   United
        d States Magistrate
     ited        Magistr Judge
27
28
     4430509.1 26753-83005
                                                      17
                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                                            EXHIBIT A
 2            I,                                        [print or type full name], of
 3                           [print or type full address], declare under penalty of perjury that
 4 I have read in its entirety and understand the Stipulated Protective Order that was
 5 issued by the United States District Court for the Central District of California on
 6                                 [date] in the case of Unicolors v One Step Up, Ltd. et al.,
 7 19-cv-06223, I agree to comply with and to be bound by all the terms of this
 8 Stipulated Protective Order and I understand and acknowledge that failure to so
 9 comply could expose me to sanctions and punishment in the nature of contempt. I
10 solemnly promise that I will not disclose in any manner any information or item that
11 is subject to this Stipulated Protective Order to any person or entity except in strict
12 compliance with the provisions of this Order.
13            I further agree to submit to the jurisdiction of the United States District Court
14 for the Central District of California for the purpose of enforcing the terms of this
15 Stipulated Protective Order, even if such enforcement proceedings occur after
16 termination of this action. I hereby appoint                                    [print or type
17 full name] of                                                     [print or type full address
18 and telephone number] as my California agent for service of process in connection
19 with this action or any proceedings related to enforcement of this Stipulated
20 Protective Order.
21 Date:
22 City and State where sworn and signed:
23
24 Printed name:
25
26 Signature:
27
28
     4430509.1 26753-83005
                                                   18
                                [PROPOSED] STIPULATED PROTECTIVE ORDER
